 



EXHIBIT 10.6

EIGHTH AMENDMENT TO LOAN AGREEMENT

     This EIGHTH AMENDMENT TO LOAN AGREEMENT (the “Eighth Amendment”), dated as
of the 4th day of November, 2004, is made by and among HORIZON OFFSHORE
CONTRACTORS, INC. (“Contractors”), HORIZON SUBSEA SERVICES, INC. (“Subsea”), and
HORIZON VESSELS, INC. (“Vessels,” and together with Contractors and Subsea, the
“Borrowers”), jointly and severally, each of the financial institutions which is
or may from time to time become a party to such Agreement (as defined below)
(collectively, “Lenders”, and each a “Lender”), and SOUTHWEST BANK OF TEXAS,
N.A., as agent (in such capacity, the “Agent”).

W I T N E S S E T H:

     WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan
Agreement dated as of March 26, 2001 (as the same has been or may hereafter be
amended, supplemented or otherwise modified, the “Agreement”);

     WHEREAS, pursuant to the Amendment No. 1 to May Purchase Agreement attached
hereto as Exhibit B, the Borrowers propose to sell approximately $9,625,000
aggregate principal amount of 18% Subordinated Secured Notes due March 31, 2007,
for a purchase price of approximately $7,700,000; and

     WHEREAS, Borrowers, Lenders and Agent now desire to amend the Agreement as
herein set forth.

     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and premises contained herein, together with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the conditions to effectiveness set forth in Section 6 hereof, the
parties hereto agree as follows:

     1. Terms. Capitalized terms used in this Eighth Amendment (including the
recitals hereof) shall have the meanings assigned to them in the Agreement, as
amended by this Eighth Amendment.

     2. Amendments.

     (a) Section 1.1 of the Agreement is hereby amended by adding the following
definitions thereto in the correct alphabetical order:

“Cash Interest” means, for any period, the consolidated Interest Expense of
Guarantor and its Subsidiaries for such period, determined in accordance with
GAAP applied consistently, less (a) interest related to the Subordinated Debt
(which is in fact paid-in-kind) and (b) all amounts included in Interest
Expense, in accordance with GAAP, for amortization of debt fees, discounts and
warrant expense.

 



--------------------------------------------------------------------------------



 



“Subordinated Debt” means indebtedness of Guarantor incurred pursuant to
(a) that certain Purchase Agreement dated March 11, 2004, among Guarantor, the
guarantors listed therein and the purchasers listed therein, pursuant to which
those certain 16% subordinated secured notes due March 31, 2007, in an
aggregated principal amount equal to $65,400,000.00 were issued, as the same may
be amended, supplemented or modified from time to time with the consent of
Majority Lenders, and (b) that certain Purchase Agreement dated May 27, 2004,
among Guarantor, the guarantors listed therein and the purchasers listed
therein, pursuant to which (i) those certain 18% subordinated secured notes due
March 31, 2007, in an aggregated principal amount equal to $18,750,000.00 were
issued on May 27, 2004, (ii) those certain additional 18% subordinated secured
notes due March 31, 2007, in an aggregated principal amount equal to
$5,291,865.00 were issued on September 17, 2004 (the debt referred to in the
foregoing clauses (i) and (ii) is referred to herein as the “Additional Sub
Debt”), and (iii) those certain additional 18% subordinated secured notes due
March 31, 2007, in an aggregated principal amount equal to $9,625,000 were
issued on November 4, 2004 (the “New Additional Subordinated Debt”), as the same
may be amended, supplemented or modified from time to time with the consent of
Majority Lenders.

     (b) The following definitions set forth in Section 1.1 of the Agreement are
hereby amended and restated in their entirety as follows:

“Borrowing Base” means, at any particular time, an amount equal to the sum of
(a) eighty percent (80%) of Eligible Accounts, and (b) thirty-five percent (35%)
of amounts shown as retention billings with respect to Manta Ray on the
September 30, 2004, Borrowing Base Certificate, provided that (i) such amounts
meet all other criteria necessary to constitute an Eligible Account, (ii) such
amounts represent a final billing with respect to the contract in question and
not any progress billing, and (iii) the chief financial officer of the Borrower
certifies in writing to the Agent and Lenders that all contractual requirements
for payment of such amounts have been met and that such amounts meet the
foregoing criteria and that such amounts are not subject to any dispute, claim,
offset, recoupment or any other contingency for payment or reduction in amounts
payable on account of liquidated damages, claims or liens of subcontractors or
otherwise. No other amounts constituting or relating to retention, whether
billed or unbilled, shall be included in the Borrowing Base without the express
written consent of the Lenders.

“Combined Commitments” means as to all Lenders, the obligations of Lenders to
make Advances and issue Letters of Credit in an aggregate principal amount at
any time outstanding up to but not exceeding $6,300,000.

“EBITDA” means for Guarantor and its Subsidiaries, on a consolidated basis, for
any period, the sum of (a) Net Income before gains and losses on sales of assets
(to the extent such gains and losses are included in earnings), plus (b) Tax
Expense, plus (c) depreciation and amortization (including accelerated
amortization of prepaid loan fees, discounts and warrant expense for the purpose
of loss on debt extinguishment, in accordance with GAAP), plus (d) Interest
Expense.

2



--------------------------------------------------------------------------------



 



“EBITDAR” means for Guarantor and its Subsidiaries, on a consolidated basis, for
any period, the sum of (a) Net Income before gains and losses on sales of assets
(to the extent such gains and losses are included in earnings), plus (b) Tax
Expense, plus (c) depreciation and amortization (including accelerated
amortization of prepaid loan fees, discounts and warrant expense for the purpose
of loss on debt extinguishment, in accordance with GAAP), plus (d) Interest
Expense, plus (e) restructuring charges, including costs of professional
advisors to Guarantor and its Subsidiaries (including costs of professional
advisors to Guarantor’s lenders and other creditors which are required to be
paid by Guarantor or its Subsidiaries) not to exceed $3,250,000 for the fiscal
year ending December 31, 2004.

“Fixed Charge Coverage Ratio” means for Guarantor and its Subsidiaries, on a
consolidated basis, (a) as of September 30, 2004, (i) EBITDA for the quarter
ended as of September 30, 2004, divided by (ii) the sum of (A) Current
Maturities of Long Term Debt as of September 30, 2004 divided by four, plus
(B) Cash Interest for the quarter ended September 30, 2004, plus (C) Tax Expense
for the quarter ended as of September 30, 2004, and (b) as of December 31, 2004,
(i) EBITDA for the quarters ended as of September 30, 2004 and December 31,
2004, divided by (ii) the sum of (A) Current Maturities of Long Term Debt as of
December 31, 2004 divided by two, plus (B) Cash Interest for the quarters ended
as of September 30, 2004 and December 31, 2004, plus (C) Tax Expense for the
quarters ended as of September 30, 2004 and December 31, 2004.

“Tangible Net Worth” means, at any particular date, all amounts which, in
conformity with GAAP, would be included as stockholder’s equity on a
consolidated balance sheet of Guarantor and its Subsidiaries, including without
limitation adjustments for the addition of paid-in-kind interest, discounts and
warrant amortization on Subordinated Debt; provided, however, there shall be
excluded therefrom (a) any amount at which shares of capital stock of Guarantor
or any Subsidiary appear as an asset on Guarantor’s or such Subsidiary’s balance
sheet, (b) goodwill, including any amounts, however designated, that represent
the excess of the purchase price paid for assets or stock over the value
assigned thereto, (c) patents, trademarks, trade names, and copyrights,
(d) loans and advances to any stockholder, director, officer, or employee of
Guarantor or any Subsidiary or any Affiliate, and (e) all other assets which are
properly classified as intangible assets.

“Total Funded Debt” means, for Guarantor and its Subsidiaries, on a consolidated
basis, the sum of (a) all indebtedness for borrowed money, whether or not
evidenced by notes, bonds, debentures, notes or similar instruments, (b) all
Capital Lease Obligations, (c) all obligations to pay the deferred purchase
price of property or services (but excluding trade accounts payable or trade
notes in the ordinary course of business), (d) all indebtedness secured by a
Lien on the property of Guarantor or any of its Subsidiaries, and (e) all letter
of credit liabilities (including the Letter of Credit Liabilities).

     (c) The definition of Eligible Accounts set forth in Section 1.1 of the
Agreement is hereby amended to add the following sentence at the end thereof:

3



--------------------------------------------------------------------------------



 



“For purposes of calculating Eligible Accounts, amounts related to retention
shall include any amounts that previously constituted retention whether billed
or unbilled and, therefore, shall not constitute Eligible Accounts.”

     (d) Section 8.1(d) of the Agreement is hereby amended and restated in its
entirety as follows:

“(d) letter of credit, performance and bid bonds obtained by Borrowers in the
ordinary course of their business, other than the Letters of Credit, up to an
aggregate amount of $33,545,000.00 at any time;”

     (e) Section 10.1(a) of the Agreement is hereby amended and restated to read
in its entirety as follows:

“(a) Any Borrower shall default in the payment or prepayment when due of any
principal or interest on the Obligations or any portion thereof, or shall
default in the payment or prepayment when due of any fees or other amounts
payable by any of them under this Agreement or under any other Loan Documents
and, in respect of fees or other amounts only, such default shall continue for
three (3) Business Days after such amount is due.”

     (f) Section 10.1(o) of the Agreement is hereby amended and restated to read
in its entirety as follows:

“(o) Guarantor (or any Borrower or any Subsidiary) pays any principal, interest
or fees on (1) the New Subordinated Debt in cash, except for cash payments of
principal of the New Subordinated Debt which are paid from (i) the proceeds of
Pemex Contract EPC-64 or the Williams Contract, or (ii) the proceeds of the
issuance of equity at any time after March 1, 2004, (2) the Additional Sub Debt
or the New Additional Subordinated Debt in cash, except for cash payments of
principal or interest of the Additional Sub Debt or the New Additional
Subordinated Debt to the extent expressly permitted pursuant to that certain
Collateral Sharing Agreement dated October 29, 2004 and that certain Consent
Letter dated May 25, 2004, or (3) any other Subordinated Debt in cash, except to
the extent of proceeds of collateral securing the same to the extent the Liens
with respect to such collateral are expressly permitted hereunder or under any
Lender consent and subject to any priority of Lenders in respect of such
collateral.”

     (g) Section 10.1 of the Agreement is hereby amended to insert the following
subsection (p) thereto:

“(p) Any document or instrument evidencing any Subordinated Debt shall be
amended or modified without the prior written consent of the Majority Lenders.”

     3. Consent. The Agent and the Lenders hereby consent to (a) the issuance of
the New Additional Subordinated Debt pursuant to that certain Amendment No. 1 to
May Purchase Agreement dated November 4, 2004 and attached as Exhibit B hereto,
(b) the issuance of Series A Redeemable Participating Preferred Stock pursuant
to the documents attached hereto as Exhibit C provided that any cash redemption
rights with respect thereto are subordinated to the Obligations as provided in
that certain Subordination Agreement of even date herewith among

4



--------------------------------------------------------------------------------



 



Agent and the Subordinate Parties listed on the signature pages thereto, and
(c) the recapitalization of the subordinated debt on terms consistent in all
material respects with Section 11 of the draft investment proposal dated
October 21, 2004, and attached hereto as Exhibit A and any change of control
with respect to Parent in connection therewith provided further that (i) the
terms of any new Subordinated Debt contemplated thereby (A) has subordination
provisions no less favorable to Lenders than the existing terms of subordination
of the New Subordinated Debt, (B) is not secured by any collateral other than
collateral permitted to secure the New Subordinated Debt, (C) does not have a
maturity date or any mandatory payment, prepayment, redemption or defeasance
provisions with respect to interest or principal requiring any payment,
redemption or defeasance prior to January 21, 2005, except for permitted
payments of interest or principal from proceeds of Collateral permitted to
secure the same and (D) does not provide for the set aside of any funds for any
payment, prepayment, redemption or defeasance of any portion thereof, (ii) there
are no commitment fees, underwriting fees or similar fees (other than
reimbursements for actual out-of-pocket third party fees and expenses) payable
to the holders of any Subordinated Debt or any Affiliate thereof in connection
with the recapitalization other than those payable solely in the form of common
stock of Parent, (iii) there occurs no change of control as a result thereof
with respect to any Borrower or any other Guarantor other than as a result of
the issuance of equity in Parent, (iv) there are no management agreements,
servicing agreements or similar agreements providing for the payment of any cash
management fees, servicing fees, or similar fees to any Affiliate in connection
therewith by Borrowers or any Guarantor, (iv) there are no mandatory redemption
rights with respect to any capital stock issued in connection with such
recapitalization, and (v) there are no covenants placed on the Borrowers or any
Guarantor in connection therewith that would restrict the ability of any such
party to grant Liens on its assets or to pay and perform their respective
Obligations in accordance with the terms of the Loan Documents. This consent is
a limited, one-time consent with respect to the matters set forth herein and
shall not create any obligation of Agent or Lenders to consent to, or be deemed
a consent to, any other matter not expressly contemplated hereby. Reference to
the Proposal for purposes of this Section 3 shall not be deemed to be a consent
to or agreement of the Agent or Lenders to any other matters not expressly set
forth herein, including, without limitation, any extension of the Termination
Date or the making of any restricted payment or the payment of any amounts in
respect of debt which are not permitted under the Loan Documents. This Eighth
Amendment and the consents in this Section 3 shall not create any implicit
agreement of the Agent or Lenders to agree to any extension of the Termination
Date.

     4. Waiver. The Borrowers submitted a Borrowing Base Certificate dated
June 30, 2004, which contained receivables payable in excess of 30 days from
invoice date and retention under a contract with Taylor Energy Company as part
of receivables under the Borrowing Base. The Borrowers have not acknowledged
that the submission of such Borrowing Base Certificate constitutes an Event of
Default under the Agreement. The Borrower submitted a revised Borrowing Base
Certificate upon learning of the issue of the inclusion of such Taylor Energy
Company receivables in the Borrowing Base. Agent and Lenders hereby waive any
Unmatured Event of Default or any Event of Default, if any, that may have
occurred under the Agreement as a result thereof, subject to the terms and
conditions contained herein. The Agent and Lenders have no actual knowledge of
any other Event of Default or Unmatured Event of Default disputed by the
Borrowers, or otherwise in existence as of the date hereof.

5



--------------------------------------------------------------------------------



 



     5. Advances. Notwithstanding anything to the contrary contained in the
Agreement, from and after the date hereof the Borrowers shall have no right to
receive any further Advances under the Agreement. Furthermore, the Lenders shall
not be required to issue any new Letters of Credit or increase any existing
Letters of Credit under the Agreement. Any payments received by Lenders on the
Obligations shall automatically reduce the line of credit provided under the
Agreement by the principal amount thereof and the Combined Commitments amount
shall be reduced accordingly. A reduction of the Combined Commitments pursuant
to this Section 5 shall reduce each Lender’s Commitment pro rata.

     6. Conditions Precedent. The effectiveness of this Eighth Amendment is
subject to the satisfaction of the following:

     (a) this Eighth Amendment shall have been duly executed and delivered by
each of the parties set forth on the signature pages hereto;

     (b) the transactions contemplated by the Proposal in connection with the
issuance of Subordinated Debt shall have been consummated to the satisfaction of
Agent and Lenders and Agent shall have received satisfactory evidence that the
Borrowers have received in immediately available U.S. Dollars not less than
$7,700,000 in connection therewith;

     (c) Agent and Lenders shall have received such other documents, instruments
and agreements as they may require to evidence the closing and funding of the
transaction contemplated in connection with the issuance of Subordinated Debt
under the Proposal;

     (d) Agent shall have received evidence satisfactory to it that the
conditions precedent to effectiveness of the Seventh Amendment to the Foreign
Loan Agreement shall have been satisfied; and

     (e) all fees and expenses of Vinson & Elkins, LLP, as counsel to Agent, and
all other professional fees of Agent’s consultants, in each case incurred in
connection with the Agreement and this Eighth Amendment, shall have been paid in
full.

     7. Release and Covenant Not to Sue. EACH BORROWER (IN ITS OWN RIGHT AND ON
BEHALF OF ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS) AND EACH OF THE GUARANTOR AND THE ADDITIONAL GUARANTORS (IN ITS OWN
RIGHT AND ON BEHALF OF ITS RESPECTIVE ATTORNEYS AND AGENTS) (THE “RELEASING
PARTIES”) JOINTLY AND SEVERALLY RELEASE, ACQUIT, AND FOREVER DISCHARGE AGENT AND
EACH LENDER AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS, ATTORNEYS AND AGENTS, (COLLECTIVELY, THE “RELEASED PARTIES”), TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND
ALL ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF
MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,
OBJECTIONS, AND EXECUTIONS OF ANY NATURE, TYPE, OR

6



--------------------------------------------------------------------------------



 



DESCRIPTION WHICH THE RELEASING PARTIES HAVE AGAINST THE RELEASED PARTIES,
INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, GROSS NEGLIGENCE, USURY, FRAUD,
DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSCIONABILITY, DURESS, ECONOMIC
DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND BUSINESS
RELATIONSHIPS, CONFLICTS OF INTEREST, MISUSE OF INSIDER INFORMATION,
CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF COLLATERAL, WRONGFUL RELEASE OF
COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN
PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND
REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL
AND CRIMINAL), RACKETEERING ACTIVITIES, SECURITIES AND ANTITRUST LAWS
VIOLATIONS, TYING ARRANGEMENTS, DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF
ANY ALLEGED FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE
OF CONDUCT OR DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF
GOOD FAITH, AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR
NOT IN CONNECTION WITH OR RELATED TO THE AGREEMENT, THE LOAN DOCUMENTS AND THIS
EIGHTH AMENDMENT, AT LAW OR IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED (COLLECTIVELY, THE “RELEASED CLAIMS”). THE
RELEASING PARTIES FURTHER JOINTLY AND SEVERALLY AGREE TO LIMIT ANY DAMAGES THEY
MAY SEEK IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL
PUNITIVE AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR
OPPORTUNITY, AND THE RELEASING PARTIES DO HEREBY JOINTLY AND SEVERALLY WAIVE AND
RELEASE ALL SUCH DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION
WHICH MAY ARISE AT ANY TIME AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING
PARTIES REPRESENT AND WARRANT THAT NO FACTS EXIST WHICH COULD PRESENTLY SUPPORT
THE ASSERTION OF ANY OF THE RELEASED CLAIMS AGAINST THE RELEASED PARTIES. THE
RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES ON ACCOUNT OF
ANY OF THE RELEASED CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL DEFENSES THEY MAY
HAVE IN CONNECTION WITH THEIR DEBTS AND OBLIGATIONS UNDER THE AGREEMENT, THE
LOAN DOCUMENTS AND THIS EIGHTH AMENDMENT. THIS SECTION 7 IS IN ADDITION TO AND
SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY
THE RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES. NOTWITHSTANDING ANY
PROVISION OF THE AGREEMENT, THIS EIGHTH AMENDMENT OR ANY OTHER LOAN DOCUMENT,
THIS SECTION 7 SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE THE
DELIVERY AND PAYMENT ON THE OBLIGATIONS, THE AGREEMENT, THIS EIGHTH AMENDMENT
AND THE OTHER LOAN DOCUMENTS.

7



--------------------------------------------------------------------------------



 



     8. Reaffirmation of Guarantees. By their execution hereof, each of the
Guarantor and the Additional Guarantors acknowledges and agrees (a) to the terms
of the release and covenant not to sue set forth in the foregoing Section 7, and
(b) that all of the terms and provisions of their respective guarantees shall
remain in full force and effect and that the amendments and modifications herein
contained shall in no manner adversely affect or impair the Guarantor’s or any
Additional Guarantor’s obligations under such guaranty.

     9. Binding Effect. It is further understood and agreed by and among the
parties hereto that all terms and conditions of the Agreement, except as herein
modified, shall remain in full force and effect.

     10. Counterparts. This Eighth Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to
be duly executed as of the day and year first above written.

            BORROWERS:

HORIZON OFFSHORE CONTRACTORS, INC.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        HORIZON SUBSEA SERVICES, INC.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        HORIZON VESSELS, INC.
      By:   /s/ David W. Sharp       David W. Sharp        Executive Vice
President        AGENT:

SOUTHWEST BANK OF TEXAS, N.A., as Agent
      By:   /s/ Brian Duncan       Name:   Brian Duncan       Title: Vice
President       LENDERS:

SOUTHWEST BANK OF TEXAS, N.A.
      By:   /s/ Brian Duncan       Name:   Brian Duncan       Title: Vice
President                              

[Signatures continued on next page.]

SIGNATURE PAGE - 1



--------------------------------------------------------------------------------



 



            DRESDNER BANK LATEINAMERIKA AG
      By:   /s/ Don Knowlton       Name:   Don Knowlton       Title:  Vice
President       BANK OF SCOTLAND
      By:   /s/ Joseph Fratus       Name:   Joseph Fratus       Title:  First
Vice President       HIBERNIA NATIONAL BANK
      By:   /s/ Tommy Boyd       Name:   Tommy Boyd       Title:  Senior Vice
President  

SIGNATURE PAGE - 2



--------------------------------------------------------------------------------



 



         

Acknowledged and Agreed to this 4th day of November, 2004.

HORIZON OFFSHORE, INC.
PROGRESSIVE PIPELINE CONTRACTORS, INC.
AFFILIATED MARINE CONTRACTORS, INC.
TEXAS OFFSHORE CONTRACTORS CORP
FLEET PIPELINE SERVICES, INC.
GULF OFFSHORE CONSTRUCTION, INC.
BAYOU MARINE CONTRACTORS, INC.
HOC OFFSHORE, S. DE R.L. DE C.V.
PT ARMANDI PRANAUPAYA
ECH OFFSHORE, S. DE R.L. DE C.V.
HORIZON OFFSHORE NIGERIA LTD.
HORIZON C-BAY COSTA AFUERA, S. DE R.L. DE C.V.
HORIZON OFFSHORE PTE. LTD.
HORIZON OFFSHORE CONTRACTORS (MAURITIUS) LTD.
HORIZON MARINE CONSTRUCTION (MAURITIUS) LTD.
TIBURON INGENIERIA Y CONSTRUCCION, S. DE R.L. DE C.V.
HORIZON VESSELS INTERNATIONAL LTD.
HORIZON OFFSHORE INTERNATIONAL LTD.
HORIZON MARINE CONSTRUCTION LTD.
HORIZON GROUP L.D.C.
PT HORIZON INDONESIA
HORIZON OFFSHORE CONTRACTORS LTD.
HORIZON MARINE CONTRACTORS (MALASIA) SDN BHD
HORIZON OFFSHORE SERVICES, LTD.
MARINE LEASING (LABUAN) PTE LTD.



By: 
/s/ David W. Sharp

--------------------------------------------------------------------------------



Name: 
David W. Sharp

--------------------------------------------------------------------------------



Title: 
Executive Vice President

--------------------------------------------------------------------------------

ECH OFFSHORE, S. DE R.L. DE C.V.



By: 
/s/ Bill Lam

--------------------------------------------------------------------------------

Bill Lam
Sole Member

SIGNATURE PAGE - 3



--------------------------------------------------------------------------------



 



EXHIBIT A

PROPOSAL

[Follows This Page]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

AMENDMENT NO. 1 TO MAY PURCHASE AGREEMENT

[Follows This Page]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

DOCUMENTS EVIDENCING SERIES A REDEEMABLE PARTICIPATING PREFERRED STOCK



1.   Form of Warrant Certificate   2.   Form of Registration Rights Agreement  
3.   Certificates of Designation, Preferences and Rights of Series A Redeemable
Participating Preferred Stock   4.   Purchase Agreement – Series A Redeemable
Participating Preferred Stock

C-1